Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 01/13/2021, with respect to the rejection(s) of claim(s) 1-20 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “windings is in face sharing contact with the an inner diameter surface of the cooling jacket” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Basically the drawing show the winding in the stator teeth into the inner surface of cooling jacket without contact.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fee et al. (US PG Pub 2009/0127946) in view of Kobes et al. (US PG Pub 2015/0381010) and Chang et al. (KR2009073789).
	As to independent claim 1, Fee et al. teaches a system comprising: a stator (112) comprising a plurality of windings (Paragraph [0049]); and a single piece cooling jacket (120) integrated with the stator (112), wherein the plurality of windings (stator with the windings, Paragraph [0049) is into an inner diameter surface of the cooling jacket (120 )(stator with the windings, Paragraph [0044]) wherein an inlet port (32) and an outlet port (34) of the cooling jacket (120) are arranged proximally to each other as shown in figure 3. 
	However Fee et al. teaches the claimed limitation as discussed above except winding is in face sharing contact with the inner diameter surface of the coolant jacket, 
	Kobes et al. teaches winding (6) is in face sharing contact with the inner diameter surface of the coolant jacket (7) as shown in figure 1, for the advantageous benefit of providing a cooling device with an improved cooling effect is to be proposed.
	Chang et al. teaches wherein inlet port (27) and outlet port (29) is configured to flow coolant along a single circumferential direction of the cooling jacket (21) as shown in figure 2, for the advantageous benefit of improving productivity of the product.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fee et al. by using winding is in face sharing contact with the inner diameter surface of the coolant jacket, wherein inlet port and outlet port is configured to flow coolant along a single circumferential direction of the cooling jacket, as taught by Kobes et al. and Chang et al., to provide a cooling device with an improved cooling effect is to be proposed and improve productivity of the product.
As to claim 2/1, Fee et al. teaches wherein the cooling jacket (120) comprises at least one fin (138) physically coupled to the inner diameter surface (as shown in figure 7).  
Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fee et al. (US PG Pub 2009/0127946) in view of Kobes et al. (US PG Pub 2015/0381010), Hirano et al. (WO2017073051) and Chang et al. (KR2009073789).

As to independent claim 8, Fee et al. teaches a cooling system for an electric motor comprising: a cooling jacket (120) integrally formed with a stator (112), wherein the cooling jacket (120) is cast as a single piece (paragraph [0023]) and a plurality of windings (paragraph [0049]) of the stator (112) are pressed into an inner diameter surface of the cooling jacket (120), wherein the inner diameter surface comprises at least one fin (138) protruding therefrom into an interior volume of the cooling jacket (120) wherein an inlet port (32) and an outlet port (34) of the cooling jacket (120) are arranged proximally to each other as shown in figure 3.
 However Fee et al. teaches the claimed limitation as discussed above except winding is in face sharing contact with the inner diameter surface of the coolant jacket, wherein an inlet port, wherein an inlet port and an outlet port are arranged proximally to one another at opposite ends of at least one fin, and wherein inlet port and outlet port is configured to flow coolant along a single circumferential direction of the cooling jacket.
Kobes et al. teaches winding (6) is in face sharing contact with the inner diameter surface of the coolant jacket (7) as shown in figure 1, for the advantageous benefit of providing a cooling device with an improved cooling effect is to be proposed.
Hirano et al. teaches wherein an inlet port (71) and an outlet port (72) are arranged proximally to one another at opposite ends of at least one fin (70) as shown in figure 3, for the advantageous benefit of providing a cooling device for directly cooling a rotary electric machine.
Chang et al. teaches wherein inlet port (27) and outlet port (29) is configured to flow coolant along a single circumferential direction of the cooling jacket (21) as shown in figure 2, for the advantageous benefit of improving productivity of the product.

As to claim 9/8, Fee et al. teaches wherein the at least one fin (138) traverses a circumference of the inner diameter surface more than once as shown in figure 5.  
As to claim 10/8, Fee et al. teaches wherein the at least one fin (138) is a first fin of a plurality of fins (138) comprising fins identical to the first fin (138), the plurality of fins (138) extending parallel to one another around a circumference of the inner diameter surface from an inlet port (199a) to an outlet port (198) as shown in figure 8.  
As to claim 11/10, Fee et al. teaches wherein each fin (138) of the plurality of fins (138) comprises a circular shape as shown in figure 8.  
Claim(s) 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fee et al. (US PG Pub 2009/0127946), Kobes et al. (US PG Pub 2015/0381010) and Chang et al. (KR2009073789) as applied in claim 1 above, and further in view of Masoudipour et al. (US PG Pub 2008/0185924).
As to claim 3/1, Fee et al. in view of Kobes et al. and Chang et al. teaches the claimed limitation as discussed above except wherein the cooling jacket comprises one or more tabs arranged on an outer diameter surface, wherein the one or more tabs align with one or more pockets of a front module.  
However Masoudipour et al. teaches wherein the cooling jacket (10) comprises one or more tabs (see annotated figure 5) arranged on an outer diameter surface, wherein the one or more tabs (see annotated figure 5) align with one or more pockets (see annotated figure 5) of a front module (see annotated figure 5) for the advantageous benefit of providing a cooling jacket that is leak proof and pressure tight, that minimizes pressure losses in the liquid cooling loop, and that has a reduced susceptibility to corrosion. Furthermore, there is a need for a cooling jacket that may be manufactured at a lower cost and that may be easier to assemble and to integrate into electrically driven machines than prior art cooling jackets.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fee et al. in view of Kobes et al. and Chang et al. by using the cooling jacket comprises one or more tabs arranged on an outer diameter surface, wherein the one or more tabs align with one or more pockets of a front module, as taught by Masoudipour et al., to provide a cooling jacket that is leak proof and pressure tight, that minimizes pressure losses in the liquid cooling loop, and that has a reduced susceptibility to corrosion. Furthermore, there is a need for a cooling jacket that may be manufactured at a lower cost and that may be easier to assemble and to integrate into electrically driven machines than prior art cooling jackets.


    PNG
    media_image1.png
    521
    744
    media_image1.png
    Greyscale

As to claim 6/1, Fee et al. in view of Kobes et al. and Chang et al. teaches the claimed limitation as discussed above except wherein the cooling jacket is arranged between the stator and a front module.
However Masoudipour et al. teaches wherein the cooling jacket (10) is arranged between the stator (41) and a front module (see annotated figure 5) as shown in figure 5, for the advantageous benefit of providing a cooling jacket that is leak proof and pressure tight, that minimizes pressure losses in the liquid cooling loop, and that has a reduced susceptibility to corrosion. Furthermore, there is a need for a cooling jacket that may be manufactured at a lower cost and that may be easier to assemble and to integrate into electrically driven machines than prior art cooling jackets.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fee et al. in view of Kobes et al. and Chang et al. by using the cooling jacket is arranged between the stator and a front module, as taught by Masoudipour et al., to provide a cooling jacket that is .
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fee et al. (US PG Pub 2009/0127946), Kobes et al. (US PG Pub 2015/0381010), Hirano et al. (WO2017073051) and Chang et al. (KR2009073789) as applied in claim 1 above, and further in view of Masoudipour et al. (US PG Pub 2008/0185924).
As to claim 13/8, Fee et al. in view of Kobes et al., Hirano et al. and Chang et al. teaches the claimed limitation as discussed above except wherein the interior volume is defined by the inner diameter surface, an outer diameter surface, and side walls, the side walls physically coupled to and oriented perpendicularly to each of the inner diameter surface and the outer diameter surface, and where the outer diameter surface is parallel to the inner diameter surface, the outer diameter surface arranged distally to the stator relative to the inner diameter surface. 
However Masoudipour et al. teaches wherein the interior volume (34) is defined by the inner diameter surface (21), an outer diameter surface (see annotated figure 3), and side walls (see annotated figure 3), the side walls (see annotated figure 3) physically coupled to and oriented perpendicularly to each of the inner diameter surface (21) and the outer diameter surface (see annotated figure 3), and where the outer diameter surface (see annotated figure 3) is parallel to the inner diameter surface (21), the outer diameter surface (see annotated figure 3) arranged distally to the stator (41) relative to the inner diameter surface (21) as shown in figure 3 and 5, for the 

    PNG
    media_image2.png
    597
    630
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fee et al. in view of Kobes et al., Hirano et al. and Chang et al. by using the interior volume is defined by the inner diameter surface, an outer diameter surface, and side walls, the side walls physically coupled to and oriented perpendicularly to each of the inner diameter surface and the outer diameter surface, and where the outer diameter surface is parallel to the inner diameter surface, the outer diameter surface arranged distally to the stator relative to the inner diameter surface, as taught by Masoudipour et al., to provide a cooling jacket that is leak proof and pressure tight, that minimizes pressure losses in the liquid cooling loop, and that has a reduced susceptibility to corrosion. Furthermore, there is a 
As to claim 14/13, Fee et al., Kobes et al., Hirano et al. and Chang et al. in view of Masoudipour et al. the claimed limitation as discussed above except wherein the outer diameter surface comprises one or more tabs shaped with alignment holes for physically coupling the cooling jacket to a front module, and where the cooling jacket is between the front module and the stator when the cooling jacket is physically coupled to the front module.  
However Masoudipour et al. teaches wherein the outer diameter surface comprises one or more tabs (see annotated figure 5) shaped with alignment holes for physically coupling the cooling jacket (10) to a front module (see annotated figure 5), and where the cooling jacket (10) is between the front module (see annotated figure 5) and the stator (41) when the cooling jacket (10) is physically coupled to the front module (see annotated figure 5), for the advantageous benefit of providing a cooling jacket that is leak proof and pressure tight, that minimizes pressure losses in the liquid cooling loop, and that has a reduced susceptibility to corrosion. Furthermore, there is a need for a cooling jacket that may be manufactured at a lower cost and that may be easier to assemble and to integrate into electrically driven machines than prior art cooling jackets.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fee et al., Kobes et al. Hirano et al. and Chang et al. in view of Masoudipour et al. by using the outer diameter .
Claim(s) 4-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fee et al. (US PG Pub 2009/0127946), Kobes et al. (US PG Pub 2015/0381010) and Chang et al. (KR2009073789)as applied in claim 1 above, and further in view of Burjes et al. (US PG Pub 2005/0268464).
As to claim 4/1, Fee et al. in view of Kobes et al. and Chang et al. teaches the claimed limitation as discussed above except wherein the cooling jacket comprises an interior volume defined by the inner diameter surface, an outer diameter surface, and side walls, wherein the inner diameter surface comprises a plurality of fins dividing the interior volume into circular flow paths.  
However Burjes et al. teaches the cooling jacket (12) comprises an interior volume defined by the inner diameter surface (see annotated figure 2), an outer diameter surface (see annotated figure 2), and side walls (see annotated figure 2), wherein the inner diameter surface comprises a plurality of fins (54) dividing the interior volume into circular flow paths as shown in figure 2, for the advantageous benefit of providing a method of making a cooling jacket which is simple and inexpensive.

    PNG
    media_image3.png
    615
    650
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fee et al. in view of Kobes et al. and Chang et al. by using the cooling jacket comprises an interior volume defined by the inner diameter surface, an outer diameter surface, and side walls, wherein the inner diameter surface comprises a plurality of fins dividing the interior volume into circular flow paths, as taught by Burjes et al., to provide a method of making a cooling jacket which is simple and inexpensive.
As to claim 5/4, Fee et al., Kobes et al. and Chang et al. in view of Burjes et al. teaches the claimed limitation as discussed above except wherein the circular flow paths extend from an inlet manifold to an outlet manifold of the cooling jacket, the inlet manifold shaped to receive coolant from an inlet port and the outlet manifold shaped to direct coolant to an outlet port, the inlet port and outlet port arranged proximally to one  and wherein the circular flow paths direct coolant along the single circumferential direction. 
However Burjes et al. teaches the circular flow paths extend from an inlet manifold (42)  to an outlet manifold (46) of the cooling jacket (12), the inlet manifold (42) shaped to receive coolant from an inlet port (40) and the outlet manifold (46) shaped to direct coolant to an outlet port (44) , the inlet port (40) and outlet port (44) arranged proximally to one another at opposite ends of the circular flow paths as shown in figure 2, for the advantageous benefit of providing a method of making a cooling jacket which is simple and inexpensive.
Chang et al. teaches wherein the circular flow paths direct coolant along the single circumferential direction, also the inlet port (27) and outlet port (29) arranged proximally to one another at opposite ends of the circular flow paths as shown in figure 2, for the advantageous benefit of improving productivity of the product.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fee et al., Kobes et al. and Chang et al. in view of Burjes et al. by using the circular flow paths extend from an inlet manifold to an outlet manifold of the cooling jacket, the inlet manifold shaped to receive coolant from an inlet port and the outlet manifold shaped to direct coolant to an outlet port, the inlet port and outlet port arranged proximally to one another at opposite ends of the circular flow paths wherein the circular flow paths direct coolant along the single circumferential direction, as taught by Burjes et al. and Chang et al., to provide a method of making a cooling jacket which is simple and inexpensive and improve productivity of the product.
(s) 12 and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fee et al. (US PG Pub 2009/0127946), Kobes et al. (US PG Pub 2015/0381010), Hirano et al. (WO2017073051) and Chang et al. (KR2009073789)as applied in claim 1 above, and further in view of Burjes et al. (US PG Pub 2005/0268464).
As to claim 12/8, Fee et al. in view of Kobes et al., Hirano et al. and Chang et al. teaches the claimed limitation as discussed above except wherein the at least one fin is a first fin, further comprising a second fin, and where the first fin and the second fin serpentine along a circumference of the inner diameter surface from an inlet port to an outlet port, the first fin and the second fin generating a flow path for coolant to flow through.  
However Burjes et al. teaches wherein the at least one fin (54) is a first fin, further comprising a second fin (54) , and where the first fin (54) and the second fin (54) serpentine along a circumference of the inner diameter surface from an inlet port (40) to an outlet port (44), the first fin (54) and the second fin (54) generating a flow path for coolant to flow through (paragraph [0012]) as shown in figure 2, for the advantageous benefit of providing a method of making a cooling jacket which is simple and inexpensive
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fee et al. in view of Kobes et al., Hirano et al. and Chang et al. by using the at least one fin is a first fin, further comprising a second fin, and where the first fin and the second fin serpentine along a circumference of the inner diameter surface from an inlet port to an outlet port, the first fin and the second fin generating a flow path for coolant to flow through, as 
As to claim 15/8, Fee et al. in view of Kobes et al., Hirano et al. and Chang et al. teaches the claimed limitation as discussed above except wherein the interior volume comprises a rectangular cross- section, and where the interior volume extends around an entire circumference of the inner diameter surface.  
However Burjes et al. teaches wherein the interior volume comprises a rectangular cross- section (see figure 1), and where the interior volume extends around an entire circumference of the inner diameter surface as shown in figure 1, for the advantageous benefit of providing a method of making a cooling jacket which is simple and inexpensive
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fee et al. in view of Kobes et al., Hirano et al. and Chang et al. by using the interior volume comprises a rectangular cross- section, and where the interior volume extends around an entire circumference of the inner diameter surface, as taught by Burjes et al., to provide a method of making a cooling jacket which is simple and inexpensive.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fee et al. (US PG Pub 2009/0127946) as applied in claim 1 above, and further in view of Anderson (3,426,691).
As to claim 7/1, Fee et al. in view of Kobes et al. and Chang et al. teaches the claimed limitation as discussed above except wherein the cooling jacket is arranged outside of an electric motor housing.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fee et al. in view of Kobes et al. and Chang et al. by using the cooling jacket is arranged outside of an electric motor housing, as taught by Anderson, to prevent a rupture of the motor housing between the rotor and stator.
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fee et al. (US PG Pub 2009/0127946) in view of Burjes et al. (US PG Pub 2005/0268464), Kobes et al. (US PG Pub 2015/0381010) and Chang et al. (KR2009073789).
As to independent claim 16, Fee et al. teaches a cooling system comprising: a cooling jacket (120) comprising a single-piece, mold cast body (Paragraph [0023]) comprising an inner diameter surface (see annotated figure 8) parallel to an outer diameter surface (see annotated figure 4) and; an inlet port (199a) shaped to admit coolant into the interior volume and an outlet port  (198) shaped to direct coolant out of the interior volume; at least one fin (145) physically coupled to the inner diameter surface (see annotated figure 1), wherein the fin (145) protrudes into the interior volume and generates two or more coolant paths (144) for coolant to flow through along a circumference of the inner diameter surface from the inlet port (199a) to the outlet port (198); and a plurality of windings physically coupled to a stator (112), the plurality of windings (Paragraph [0049]); into the inner diameter surface (see annotated figure 8) of 
However Fee et al. teaches the claimed limitation as discussed above except side walls physically coupled to each of the inner Page 26 of 28Record ID 84097703 and outer diameter surfaces, each of the side walls and inner and outer diameter surfaces defining an interior volume through which coolant flows and the inlet and outlet ports arranged proximally to one another and winding is in face sharing contact with the inner diameter surface of the coolant jacket, wherein inlet port and outlet port is configured to flow coolant along a single circumferential direction of the cooling jacket.
Burjes et al. teaches side walls (see annotated figure 2) physically coupled to each of the inner Page 26 of 28Record ID 84097703 and outer diameter surfaces (see annotated figure 2) , each of the side walls (see annotated figure 2) and inner and outer diameter surfaces (see annotated figure 2) defining an interior volume through which coolant flows and the inlet and outlet ports (40, 44) arranged proximally to one another as shown in figure 2, for the advantageous benefit of providing a method of making a cooling jacket which is simple and inexpensive.
Kobes et al. teaches winding (6) is in face sharing contact with the inner diameter surface of the coolant jacket (7) as shown in figure 1, for the advantageous benefit of providing a cooling device with an improved cooling effect is to be proposed.
Chang et al. teaches wherein inlet port (27) and outlet port (29) is configured to flow coolant along a single circumferential direction of the cooling jacket (21) as shown in figure 2, for the advantageous benefit of improving productivity of the product.

As to claim 17/16, Fee et al. teaches wherein the plurality of windings (paragraph [0049]) does not contact coolant in the interior volume as shown in figure 8.  
As to claim 18/16, Fee et al. teaches wherein there are no additional inlets or other outlets to the interior volume other than the inlet port and the outlet port as shown in figure 8.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fee et al. (US PG Pub 2009/0127946), Burjes et al. (US PG Pub 2005/0268464), Kobes et al. (US PG Pub 2015/0381010) and Chang et al. (KR2009073789).as applied in claim 16 above, and further in view of Masoudipour et al. (US PG Pub 2008/0185924).
As to claim 19/16, Fee et al. in view of Burjes et al., Kobes and Chang et al. teaches the claimed limitation as discussed above except further comprising a plurality 
However Masoudipour et al. teaches a plurality of tabs (see annotated figure 5) physically coupled to the outer diameter surface, the plurality of tabs (see annotated figure 5) shaped to engage a plurality of pockets (see annotated figure 5) of a front module(see annotated figure 5) as shown in figure 5, for the advantageous benefit of providing a cooling jacket that is leak proof and pressure tight, that minimizes pressure losses in the liquid cooling loop, and that has a reduced susceptibility to corrosion. Furthermore, there is a need for a cooling jacket that may be manufactured at a lower cost and that may be easier to assemble and to integrate into electrically driven machines than prior art cooling jackets.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fee et al. in view of Burjes et al., Kobes and Chang et al. by using a plurality of tabs physically coupled to the outer diameter surface, the plurality of tabs shaped to engage a plurality of pockets of a front module, as taught by Masoudipour et al., to provide a cooling jacket that is leak proof and pressure tight, that minimizes pressure losses in the liquid cooling loop, and that has a reduced susceptibility to corrosion. Furthermore, there is a need for a cooling jacket that may be manufactured at a lower cost and that may be easier to assemble and to integrate into electrically driven machines than prior art cooling jackets.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fee et al. (US PG Pub 2009/0127946) and Burjes et al. (US PG Pub 2005/0268464), Kobes et al. (US PG Pub 2015/0381010) and Chang et al. (KR2009073789) as applied in claim .
As to claim 20/16, Fee et al. in view of Burjes et al., Kobes and Chang et al. teaches the claimed limitation as discussed above except wherein the inlet port and the outlet port are fluidly coupled to a transmission coolant source and wherein coolant in the cooling jacket flows less than 360 degrees about the inner diameter surface from the inlet port to the outlet port.
However Nitta teaches wherein the inlet port and the outlet port are fluidly coupled to a transmission coolant source as shown in figures 2 and 3, paragraph [0068-0071], for the advantageous benefit of allowing the electric motor and the electric drive circuit (inverter) thereof to be cooled by using the oil for lubricating the driving power transmission mechanism.
Burjes et al. teaches and wherein coolant in the cooling jacket (12) flows less than 360 degrees about the inner diameter surface from the inlet port (40) to the outlet port (44), for the advantageous benefit of providing a method of making a cooling jacket which is simple and inexpensive.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fee et al. in view of Burjes et al., Kobes and Chang et al. by using the inlet port and the outlet port are fluidly coupled to a transmission coolant source and wherein coolant in the cooling jacket flows less than 360 degrees about the inner diameter surface from the inlet port to the outlet port, as taught by Nitta and Burjes et al., to allow the electric motor and the electric drive circuit (inverter) thereof to be cooled by using the oil for lubricating the driving power .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        March 23, 2021